ORDER
On October 12, 1984 we issued an order directing the respondent, Morton Coken, to file his response to a complaint (DB 257) on or before October 25, 1984. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On October 26, 1984, the Board’s Counsel informed this Court that the respondent had not filed the required response.
Accordingly, it is ordered that the respondent, Morton Coken, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.